Case 5:17-cr-00254-RGJ-MLH Document 54 Filed 11/10/20 Page 1 of 2 PageID #: 171




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                                  CASE NO. 5:17-CR-00254-01

 VERSUS                                                    JUDGE ROBERT G. JAMES

 CHRISTOPHER DE'LANIO TAYLOR (01)                          MAGISTRATE JUDGE HORNSBY


                                         ORDER & REASONS

         On October 26, 2020, Defendant Christopher Taylor filed a letter motion seeking

 clarification of his sentence. [ECF No. 53]. Specifically, Taylor asks that the Court issue an Order

 awarding him credit for time served, beginning on September 22, 2016. 1 Id. at 2.

         Claims that attack prison authorities’ determination of the duration of a term of

 imprisonment, or an alleged failure to grant presentence credit, must be addressed as habeas corpus

 petitions under 28 U.S.C. § 2241. United States v. Brown, 753 F.2d 455, 456 (5th Cir. 1985);

 Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). Pursuant to 18 U.S.C. § 3585(b), the Attorney

 General, through the Bureau of Prisons (“BOP”), is charged with calculating a defendant’s credit

 for any time served in federal custody prior to sentencing. If a defendant wishes to challenge this

 calculation, he must first exhaust his available administrative remedies through the BOP before

 litigating in federal court. See United States v. Wilson, 503 U.S. 329, 335 (1992). After exhaustion

 of all administrative remedies, the defendant may then seek review in federal court by filing a

 petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2241, in the district where he is

 incarcerated. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). In this case, Taylor has made

 no showing that he has exhausted his administrative remedies through the BOP. Accordingly,


 1
  Taylor was arrested by state authorities on September 22, 2016 for charges related to the instant offense.
 [ECF No. 32 at 12, ¶ 48]. Taylor was arrested by federal authorities on October 16, 2017. Id. at 2.
Case 5:17-cr-00254-RGJ-MLH Document 54 Filed 11/10/20 Page 2 of 2 PageID #: 172




        IT IS ORDERED that Taylor’s motion requesting credit for time served from September

 22, 2016 is DENIED WITHOUT PREJUDICE to his right to re-file after he has exhausted his

 administrative remedies with the BOP.

        SIGNED this 10th day of November, 2022.




                                         Page 2 of 2
